Title: To George Washington from William Heron, 26 July 1790
From: Heron, William
To: Washington, George



Sir,
New York, Monday Morning 26th July 1790

Notwithstanding that I have not the Honour of being personally acquainted with you, and that a stranger attempting to introduce himself labours under peculiar embarrassments yet, having the most perfect reliance on your Candour, I venture to address the following Lines to you. I arriv’d here last night from Reading in the State of Connecticut (where I belong) on an Eriand which gives me pain to make the Subject of this Letter, knowing your precious time must be engross’d by business of the most Important and Momentous nature (which must be forever inseparable from your exalted station) to admit of much attention to the concerns of private individuals: But judging it impossible for me to avail myself of a season when you may be more at leisure or free from Publick cares, I have at length prevail’d with myself no longer to postpone what I have for some time past in anxious comtemplation, but to lay before you my humble Request for some appointment under Government which wou’d enable me to bring up, and educate a young family whose welfare, next to Serving my ⟨illegible⟩ must constitute the

ultimate end of my views & pursuit at this side the Grave. I must be very sensible that an Application of this nature must appear singular when it comes from a stranger whose Character & merit you are unacquainted with. (and without the patronage of Influential Characters to introduce him to Notice[)]: As to the latter requisite it is what I have done without thus far through life; and as to the former, that of Character, I trust I can place that in somewhat a fair point of view by the testimony of some of the most respectable members in Congress belonging to Connecticut with whom I have had the honour of serving many years in the Legislature of that State, and have still the happiness of enjoying & retaining the publick Confidence as a member of that Body, which perhaps is the best Criterion to know one’s Moral and political Character. I think it premature at present to call upon those Gentlemen to Vouch for me before I know whether my present request will be attended to; and doubtless a thought will naturally Occur on this occasion as to the Ground of my Claim. I can only say that I presume to no extra ordinary share of meritorious services to found my claim upon, nor is it probable that every person employ’d in the Service of the public has a better title than I have. I had a friend, however, were he alive, wou’d have been able to say some things for me on the Score of merit too, but alas!, he is no more.
The late General Parsons had it in his power to make such representations in my behalf as delicacy will not allow myself to do; and at the time of your Excellency’s first coming to the Head of the Government, he repeatedly offer’d to do it, but for one or two Reasons I wou’d not allow him to interest himself in my behalf at that period. One reason was that my Circumstances were at that time (as I conceiv’d) in a situation to place me above it, and the other that I felt a Reluctance in adding to the Number of the numerous applicants who under various pretensions were Soliciting for places.
It gives me pain to be thus prolix, and therefore I shall only beg leave to call to your Remembrance the affair of intercepting or stopping Arnold’s Correspondce with the enemy at the time he had it contemplation to betray West Point into their Hands; that event perhaps, may have been attended with more salutary Consequences to the public than many Actions of greater Brilliancy. I am the person who (after perusing their Contents) put

those secret dispatches of Arnold’s into the Hands of General Parsons to whom I disclos’d my fears and Apprehensions notwithstanding the Ambiguity & darkness of the terms in which they were disguis’d. Had those dispatches reach’d those for whom they were intended it is clear that no interview wou’d have taken place betwixt them & Arnold till he had his Measures concerted; and your Excellency alone must be the most & only competant Judge of the Consequences.
It was highly gratifying to me at that time to have been told by some of those respectable Officers in the Army that your Excellency paid a Compliment to the address & p⟨e⟩netration of the person who dare venture to entertain suspicions of (and communicate them too) so popular a Military Character as Arnold was. Mr Varick, the present Mayor of this City, had Occasion to make use of my testimony on his trial at that time, which I only mention as a Circumstance to Identify myself, being a stranger to you.
  I am aware that even if your Excellency shou’d be dispos’d to attend to my request, I may perhaps, at this time, be improvident in my application on Account of no Vacancy existing at present: Shou’d I be so fortunate as to merit your notice, and to be assur’d that any thing can be done for me at any future period, it is as much as I can expect at present. This may be done by ordering a Billet to be left at my quarters at Mrs Hall’s No. 190 Waterstreet, where I shall remain till to-morrow afternoon. or directed in my absence to Mr Sturgis in Congress who will forward it to me, this will remove suspense from the mind of your Excellency’s most obedt & h’ble Servt

William Heron

